DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1, 3, 4, 7, 8, 18, 19, 23-26 (renumbered as 1-11) are allowed.
The following is an examiner’s statement of reasons for allowance:
Further review of the instant and patented claims in light of the applicant’s arguments regarding the Double Patenting rejection are persuasive: the rejection is withdrawn.  Additionally, a search in the art for the claimed opcode mnemonic reveals it to be a common term in the art and, based upon the generally accepted definition (e.g., a memorable opcode name), support is considered implicit in the originally filed specification.  Further, the prior art discloses the use of a monitor instruction that specifies one or more addresses (Liu, e.g., ¶0040, address range; Gray, e.g., ¶0036, base address + size). Therefore, the primary reason for the allowance of the claims in this case, is the inclusion of the specific storage monitor instruction details of executing a single instruction to enable the monitoring circuit, wherein the instruction includes a base address, a memory size granularity, a mode, and a size of the address space as a multiple of the granularity as are now included in all the independent claims, in combination with the other elements recited, which is not found or fairly obviated in the prior art of record.


Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gary W Cygiel whose telephone number is (571)270-1170.  The examiner can normally be reached on Monday - Thursday 11am-3pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/Gary W. Cygiel/Primary Examiner, Art Unit 2137